ALIAS CAPIAS

THE STATE OF TEXAS
TO ANY PEACE OFFICER OF THE STATE OF TEXAS:


      On September 6, 2013, in the Court of Appeals for the Fourteenth
District of Texas, in Cause No. 14-13-00327-CV, styled In Re Joanne Wilkie
(Brockstein) Mancha, the court issued a judgment denying the relief relator,
Joanne Wilkie (Brochstein) Mancha, requested in her petition for writ of
habeas corpus, ordering that an alias capias be issued for the arrest of relator,
Joanne Wilkie (Brochstein) Mancha, and remanding relator, Joanne Wilkie
(Brochstein) Mancha, back into the custody of the Sheriff of Harris County,
Texas. The judgment follows:
                                 JUDGMENT
      The court heard this cause after granting and issuing a writ of
      habeas corpus on April 18, 2013. This court finds that relator,
      Joanne Wilkie (Brochstein) Mancha, has failed to show that the
      judgment of contempt entered March 5, 2013, and the
      commitment order entered March 5, 2013, in the 312th District
      Court, Harris County, Texas, in Cause No. 2008-45190, is void.
      We therefore deny the relief relator requested in her petition for
      writ of habeas corpus. We further order the clerk of this court to
      issue an alias capias for the arrest of relator, Joanne Wilkie
      (Brockstein) Mancha, and order that she be remanded to the
      custody of the Sheriff of Harris County, Texas, to be confined as
      ordered by the 312th District Court, Harris County, Texas, in
      Cause No. 2008-45190 pursuant to a commitment order dated
      March 5, 2013, by Judge David Farr.


YOU ARE COMMANDED TO take relator, Joanne Wilkie (Brochstein)
Mancha, with a last known address of 5534 Fredricksburg Rd, #95, San
Antonio, Texas, 78229, into your custody and deliver her to the Sheriff of
Harris County, Texas, who shall remand the relator into custody, in
accordance with the Judgment of this court.
      COMPLETE the attached return and deliver it to this court showing
you have executed it.
      WITNESS, the Honorable Jeffrey V. Brown, Acting Chief Justice of
the Fourteenth Court of Appeals, with the court’s seal annexed, at Houston,
September 6, 2013, A.D.


                                      CHRISTOPHER A. PRINE, CLERK


                                      ______________________________




                                         2
                          NO. 14-13-00327-CV
                               RETURN




      The above writ was received at __________ o’clock [a.m./p.m.], the
_________ day of _________, 2013, and was executed by arresting the said
Joanne Wilkie (Brochstein) Mancha, at _____ o’clock [a.m./p.m.] the ____
day of _________, 2013, and placing her in the Harris County Jail.




                               SHERIFF, Harris County, Texas


                               By ______________________________




                                        3